Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the Office action sent 7/08/2020, the Examiner objected to dependent claims as being allowable if re-written in independent form to include the limitations of the base claim and any intervening claims. The Applicant has incorporated that allowable subject matter to the independent claims, placing the case in condition for allowance.
The closest prior art is Adler in view of Wilmers (see rejection in previous office action). Adler in view of Wilmers disclosed or taught a power transfer assembly having many of the claim limitations, but failed to disclose or teach that the PBC assembly further includes a brazing sleeve made of an intermediary material and which is disposed between the hub segment of the aluminum flange and the shaft segment of the steel pinion unit. The instant application discloses by fabricating the brazing sleeve out of an intermediary material facilitates the laser brazing of an aluminum flange to a steel pinion shaft (para. [0054]). While brazing is of course a known technique, there is no teaching, suggestion, or motivation in the prior art for further modifying the prior art to have the missing claim limitations without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658